          Case 2:20-cv-00568-MTL Document 28 Filed 02/08/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9       Simat Singh,                                      No. CV-20-00568-PHX-MTL
10                      Petitioner,                        ORDER
11       v.
12       Chad Wolf, et al.,
13                      Respondents.
14
15             Before the Court is Petitioner Simat Singh’s Motion for Voluntary Dismissal. (Doc.

16   27.) For the following reasons, the motion is granted.

17             Petitioner, a native and citizen of India, entered the United States without inspection
18   on July 10, 2019. (Doc. 1-1 at 5-6, 21-25.) He was placed in expedited removal proceedings

19   and ordered removed from the United States following an asylum officer’s determination

20   that he had not established a credible fear of persecution or torture if removed to India. 1
21   (Doc. 1-1 at 4-10.) He then filed the pending Petition for Writ of Habeas Corpus (the

22   “Petition”) pursuant to 28 U.S.C. § 2241. (Doc. 1.) It requests that the Court assume

23   jurisdiction, issue a writ of habeas corpus, declare that he was unlawfully detained, vacate
24   the expedited removal order, and order that he be permitted to apply for asylum and other

25   relief from removal. (Doc. 1 at 26–27.)

26             The present motion, filed on February 5, 2021, states that Petitioner has been
27   released from custody, such that his Petition has been rendered moot. (Doc. 27 at 2.) He
28
     1
         An Immigration Judge (“IJ”) subsequently affirmed that decision. (Doc. 1-1 at 4, 10).
         Case 2:20-cv-00568-MTL Document 28 Filed 02/08/21 Page 2 of 3



 1   requests that the case be dismissed without prejudice. Seeing good cause, the Court will
 2   grant the motion.
 3           In addition, the Court finds that dismissal is independently appropriate given the
 4   United States Supreme Court’s recent decision in Dep’t of Homeland Sec. v.
 5   Thuraissigiam, ___ U.S. ___, 140 S. Ct. 1959 (2020). In the underlying case, the Ninth
 6   Circuit concluded, “in line with [its] precedents,” that the relevant provision of the
 7   Immigration and Nationality Act (“INA”), 8 U.S.C. § 1252(e), does not provide jurisdiction
 8   to review a petitioner’s action for habeas corpus relief. Thuraissigiam v. U.S. Dep’t of
 9   Homeland Sec., 917 F.3d 1097, 1104 (9th Cir. 2019). Nonetheless, it held that the
10   Suspension Clause and Due Process Clause of the United States Constitution provide
11   federal courts with jurisdiction to hear a petitioner’s “legal challenges to the procedures
12   leading to his expedited removal order.” Id. at 1119.
13           The Supreme Court reversed, in an order dated after the filing of the present Petition,
14   finding that “the Ninth Circuit erred in holding that § 1252(e)(2) violates the Suspension
15   Clause and the Due Process Clause.” 140 S. Ct. at 1983. The Supreme Court further noted
16   that the rule “adopted by the Ninth Circuit would undermine the ‘sovereign prerogative’ of
17   governing admission to this country and create a perverse incentive to enter at an unlawful
18   rather than a lawful location.” Id. An asylum seeker with a negative credible fear
19   determination “has only those rights regarding admission that Congress has provided by
20   statute.” Id. at 1961. Congress provided the right to a “determin[ation]” whether the
21   petitioner in Thuraissigiam, as in the present case, had “a significant possibility” of
22   “establish[ing] eligibility for asylum,” and “was given that right.” Id. (citing 8
23   U.S.C. §§ 1225(b)(1)(B)(ii), (v)). The Constitution requires “nothing more.” Id. at 1983.
24           The Court therefore lacks subject-matter jurisdiction over the Petition. For this
25   independent reason, dismissal of the case without prejudice is appropriate. 2 See Fed. R.
26   2
       Also currently pending is Magistrate Judge Bibles’s Report and Recommendation (“R &
     R”) recommending that Respondents’ Motion to Dismiss (Doc. 16) be granted to the extent
27   that the case be transferred to the Southern District of Mississippi. (Doc. 21 at 21); see also
     Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (“District courts are limited to granting
28   habeas relief ‘within their respective jurisdictions.’”) (quoting 28 U.S.C. § 2241(a)). While
     thoroughly well-reasoned, the R & R is no longer relevant in light of Petitioner’s voluntary

                                                  -2-
       Case 2:20-cv-00568-MTL Document 28 Filed 02/08/21 Page 3 of 3



 1   Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter
 2   jurisdiction, the court must dismiss the action”); Clayton v. Biter, 868 F.3d 840, 845 (9th
 3   Cir. 2017) (“District courts adjudicating habeas petitions . . . are instructed to summarily
 4   dismiss claims that are clearly not cognizable.”). Tijerino v. Stetson Desert Project, LLC,
 5   934 F.3d 968, 971 (9th Cir. 2019) (“[I]n general, dismissal for lack of subject matter
 6   jurisdiction should be without prejudice.”).
 7          Accordingly,
 8          IT IS ORDERED granting Petitioner’s Motion for Voluntary Dismissal (Doc. 27)
 9   and dismissing this case without prejudice.
10          IT IS FURTHER ORDERED that the Court declines to adopt the Magistrate
11   Judge’s Report and Recommendation, as moot. (Doc. 21).
12          IT IS FURTHER ORDERED denying Respondents’ Motion to Dismiss Under
13   Fed. R. Civ. P. 12(b)(3) as moot. (Doc. 16.)
14          IT IS FINALLY ORDERED directing the Clerk of the Court to close this case.
15          Dated this 8th day of February, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28   dismissal and the Supreme Court’s subsequent ruling in Thuraissigiam, 140 S. Ct. 1959,
     and the Court declines to adopt it as such.

                                                   -3-
